[Cite as State v. Mathis, 2014-Ohio-3070.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                        ERIE COUNTY


State of Ohio                                    Court of Appeals No. E-13-017

        Appellee                                 Trial Court No. 2012-CR-105

v.

Isaac Mathis                                     DECISION AND JUDGMENT

        Appellant                                Decided: July 8, 2014

                                             *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Mary Ann Barylski, Assistant Prosecuting Attorney, for appellee.

                                             *****

        JENSEN, J.

        {¶ 1} This matter is before the court on appellee’s “Motion to Cancel Appellant’s

Appeal Bond.”

        {¶ 2} On May 9, 2014, we issued a decision and judgment affirming appellant’s

March 14, 2013 conviction for aggravated possession of drugs and possession of drugs.

Pursuant to Crim.R. 46(H), our disposition of the appeal automatically terminated the
appeal bond we had previously ordered. See State v. Plunkett, 186 Ohio App.3d 408,

2009-Ohio-5307, ¶ 4 (2d Dist.). Accordingly, we hereby find that the appeal bond was

revoked on the date we issued our decision, May 9, 2014, and appellee’s motion is denied

as moot.

      {¶ 3} It is so ordered.


                                                                          Motion denied.




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Stephen A. Yarbrough, P.J.
                                              _______________________________
James D. Jensen, J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




2.